 



EXHIBIT 10.16

     
CANADA
  (CLASS ACTION)
 
   
PROVINCE OF QUEBEC
  SUPERIOR COURT
DISTRICT OF MONTREAL
   
 
  PRESIDING: THE HONOURABLE
MADAM JUSTICE MICHELE MONAST, JSC
 
   
 
   
 
   
NO : 500-06-000277-059
  CLIFFORD W. SKARSTEDT  
 
  Petitioner  
 
  - v. -
 
   
 
  CORPORATION NORTEL NETWORKS  
 
  Respondent  
 
  and  
 
  FONDS D’AIDE AUX RECOURS COLLECTIFS  
 
  Mis en cause

ORDER
     THIS MOTION made by the Petitioner for a Judgment authorizing the bringing
of the class action for the purpose of settlement pursuant to the Stipulation
and Agreement of Settlement (the “Settlement Agreement”) entered into between
the Petitioner and the Respondent was heard this day.
     ON READING the materials filed, including the Settlement Agreement (and the
exhibits/schedules thereto) attached to this Order as Schedule “A”, and on
hearing the submissions of counsel for the Petitioner and counsel for the
Respondent:
1. THIS COURT ORDERS AND DECLARES that for the purposes of this Order the
following definitions apply and are incorporated into this Order:

  (a)   “Claims Administrator” means the entity approved by this Court pursuant
to paragraph 10 to administer the Settlement;

 



--------------------------------------------------------------------------------



 



  (b)   “Class Members” means members of the Ontario National Class, the Quebec
Class and the U.S. Global Class;     (c)   “Class Period” means the period of
time between April 24, 2003 through April 27, 2004, inclusive;     (d)  
“Courts” means the Ontario Court, the Quebec Court and the U.S. Court;     (e)  
“Defendant” means the Respondent, Corporation Nortel Networks;     (f)   “Escrow
Agent” has the meaning set forth in the Stipulation;     (g)   “Excluded
Persons” means Nortel and the Individuals, members of any of the Individuals’
immediate families, any entity in which Nortel or any of the Individuals has a
controlling interest or is a parent or subsidiary of or is controlled by Nortel,
and the officers, directors, affiliates, legal representatives, heirs,
predecessors, successors or assigns of any of Nortel and the Individuals;    
(h)   “Gross Cash Settlement Fund” has the meaning set forth in the Stipulation;
    (i)   “Gross Settlement Fund” has the meaning set forth in the Stipulation;
    (j)   “Gross Settlement Shares” means 314,333,875 shares of common stock of
Nortel to be issued by Nortel, pursuant to the Settlement, as may be adjusted in
accordance with paragraph 4(d) of the Stipulation;     (k)   “Individuals” means
Frank A. Dunn, Douglas Beatty, Michael Gollogly, John Edward Cleghorn, Robert
Ellis Brown, Robert Alexander Ingram, Guylaine Saucier, Sherwood Hubbard Smith,
Jr., James Kinney (Finance Chief for Nortel’s Wireless Networks Division,
Richardson, Texas), Ken Taylor (Vice President for Nortel’s Enterprise Networks
Division, Raleigh, North Carolina), Craig Johnson (Finance Director for Nortel’s
Wireline Networks Division, Richardson, Texas), Doug Hamilton (Finance Director
for Nortel’s Optical Networks Group, Montreal, Quebec), Michel Gasnier (Vice
President of Finance for Europe), Robert Ferguson (Vice President of Finance for
China), and William Bowrey (Controller for Asia);     (l)   “Nortel” means the
Respondent, Corporation Nortel Networks;     (m)   “Nortel II Actions” means the
Ontario National Action, the Quebec Action and the U.S. Action;     (n)  
“Nortel II Defendants” means Nortel, Frank A. Dunn, Douglas Beatty, Michael
Gollogly, John Edward Cleghorn, Robert Ellis Brown, Robert Alexander Ingram,
Guylaine Saucier, Sherwood Hubbard Smith, Jr. and Deloitte & Touche LLP;

2



--------------------------------------------------------------------------------



 



  (o)   “Notice” means the global notice to the classes in the Nortel II Actions
substantially in the form attached as Schedule “B” to this Order, as approved in
paragraph 12 of this Order;     (p)   “Notice Plan” means the plan for the
publication and dissemination of the Notice, Publication Notice and Proof of
Claim by the Claims Administrator, attached as Schedule “D” to this Order;    
(q)   “Ontario Court” means the Ontario Superior Court of Justice;     (r)  
“Ontario National Action” means the proceeding in the Ontario Superior Court of
Justice, Gallardi v. Nortel Networks Corporation et al., Court File
No. 05-CV-285606CP;     (s)   “Ontario National Class” means all persons, except
Excluded Persons and except members of the Quebec Class, who, while resident in
Canada at the time, purchased Nortel common stock or call options on Nortel
common stock or wrote (sold) put options on Nortel common stock during the
Class Period;     (t)   “Proof of Claim” means the form substantially in the
form attached as Schedule “C” to this Order, as approved in paragraph 13 of this
Order;     (u)   “Publication Notice” means the summary notice of certification
and proposed settlement, and of the hearing of the Settlement Approval Motion,
substantially in the form attached as Schedule “E” to this Order (or a French
version thereof in the case of the French magazines and newspapers contemplated
by the Notice Plan), as approved in paragraph 18 of this Order;     (v)  
“Quebec Action” means this proceeding;     (w)   “Quebec Class” means all
persons and entities, except Excluded Persons who, while resident in Quebec at
the time, purchased Nortel common stock or call options on Nortel common stock
or wrote (sold) Nortel put options on Nortel common stock during the
Class Period. For purposes of the definition of Quebec Class, an entity means a
legal person established for a private interest, a partnership or an association
if at all times during the 12-month period preceding February 18, 2005, not more
than 50 persons bound to it by contract of employment were under its direction
or control and if it is dealing at arm’s length with the representative of the
Quebec Class;     (x)   “Quebec Class Counsel” means Trudel & Johnston;     (y)
  “Quebec Class Counsel Fees” means the fees, disbursements, costs, GST, and
other applicable taxes or charges of Quebec Class Counsel;     (z)   “Quebec
Class Member” means a member of the Quebec Class who does not opt out of, or
request exclusion from, the Quebec Class in the manner set forth in this Order;

3



--------------------------------------------------------------------------------



 



  (aa)   “Quebec Court” means the Superior Court of Quebec;     (bb)   “Released
Parties” means any and all of the Nortel II Defendants, their past or present
subsidiaries, parents, principals, affiliates, general or limited partners or
partnerships, successors and predecessors, heirs, assigns, officers, directors,
agents, employees, attorneys, advisors, investment advisors, investment bankers,
underwriters, insurers, co-insurers, re-insurers, attorneys, accountants,
auditors, consultants, administrators, executors, trustees, personal
representatives, immediate family members and any person, firm, trust,
partnership, corporation, officer, director or other individual or entity in
which any Nortel II Defendant has a controlling interest or which is related to
or affiliated with any of the Nortel II Defendants, and the legal
representatives, heirs, executors, administrators, trustees, successors in
interest or assigns of the Nortel II Defendants;     (cc)   “Representative
Plaintiffs” means, collectively, the representative or lead plaintiffs in each
of the Nortel II Actions;     (dd)   “Settled Claims” means any and all claims,
debts, demands, rights or causes of action, suits, matters, and issues or
liabilities whatsoever (including, but not limited to, any claims for damages,
interest, attorneys’ fees, expert or consulting fees, and any other costs,
expenses or liability whatsoever), whether based on United States or Canadian
federal, state, provincial, local, statutory or common law or any other law,
rule or regulation, whether fixed or contingent, accrued or unaccrued,
liquidated or unliquidated, at law or in equity, matured or un-matured, whether
class or individual in nature, including both known claims and Unknown Claims,
(i) that have been asserted in any of the Nortel II Actions against any of the
Released Parties, or (ii) that could have been asserted in any forum by the
Class Members in the Nortel II Actions, or any of them, against any of the
Released Parties, that arise out of or are based upon the allegations,
transactions, facts, matters or occurrences, representations or omissions
involved, set forth, or referred to in the Nortel II Actions and that relate to
the purchase of Nortel common stock or call options or the sale of Nortel put
options during the Class Period or (iii) any oppression or other claims under
the Canada Business Corporations Act, R.S.C. 1985, c. C-44, as amended, that
arise out of or are based upon the allegations, transactions, facts, matters or
occurrences, representations or omissions, set forth or referred to in the
Nortel II Actions. Settled Claims does not mean or include claims, if any,
against the Released Parties arising under the United States Employee Retirement
Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (“ERISA”)
that are not common to all Class Members and which ERISA claims are the subject
of an action pending before the Judicial Panel on Multidistrict Litigation,
denominated In re Nortel Networks Securities and “ERISA” Litigation, MDL Docket
No. 1537. Settled Claims further does not include: (a) the action in Rohac et
al. v. Nortel Networks et al, Ontario Superior Court of Justice, Court File
No. 04-CV-3268; and (b) the application brought in Indiana Electrical Workers
Pension Trust Fund IBEW and Laborers Local 100 and 397 Pension Fund v. Nortel
Networks Corporation, Ontario Superior Court of Justice, Court File No. 49059,
for leave pursuant to the Canada Business

4



--------------------------------------------------------------------------------



 



      Corporations Act to commence a representative action in the name of and on
behalf of Nortel against certain of the Released Parties;     (ee)   “Settlement
Agreement” means the Settlement Agreement and Confirmation of Stipulation and
Agreement of Settlement, including the Stipulation attached thereto, entered
into between the Plaintiff herein and Nortel, through their counsel dated June
20, 2006, which is attached to this Order as Schedule “A”;     (ff)  
“Settlement” means the proposed settlement of the Nortel II Actions pursuant to
the terms set forth in the Settlement Agreement adopting and ratifying the
Stipulation ;     (gg)   “Settlement Approval Motion” means the motion for final
approval of the Settlement by this Court to be heard at the date, time and
location described in paragraph 6 of this Order;     (hh)   “Stipulation” means
the Stipulation and Agreement of Settlement attached to the Settlement Agreement
as Schedule “A”;     (ii)   “Supplemental Agreement” means the agreement
referred to in paragraph 23 of the Stipulation setting forth certain conditions
under which the Settlement may be terminated by Nortel if potential
Class Members who purchase in excess of a certain number of Nortel common stock
or options on Nortel common stock during the Class Period exclude themselves
from the Class;     (jj)   “Unknown Claims” means any and all Settled Claims
which any of the Representative Plaintiffs, or Class Members does not know or
suspect to exist in his, her or its favour at the time of the release of the
Released Parties which if known by him, her or it might have affected his, her
or its decision(s) with respect to the Settlement;     (kk)   “U.S. Action”
means the proceeding in the United States Federal District Court for the
Southern District of New York, In re Nortel Networks Corp. Securities
Litigation, Master File No. 05-MD-1659 (LAP);     (ll)   “U.S. Court” means the
U.S. Federal District Court for the Southern District of New York; and     (mm)
  “U.S. Global Class” means all persons, except Excluded Persons, who purchased
Nortel common stock or call options on Nortel common stock or wrote (sold) put
options on Nortel common stock (collectively, “Nortel Securities”) during the
Class Period, and who suffered damages thereby, including, but not limited to,
those persons or entities who traded in Nortel Securities on the New York Stock
Exchange and/or the Toronto Stock Exchange.

     2. THIS COURT ORDERS that the bringing of the Quebec Action as a class
action be authorized for the purpose of settlement.

5



--------------------------------------------------------------------------------



 



3. THIS COURT ORDERS that the Quebec Class be defined as:
All persons and entities, except Excluded Persons who, while resident in Quebec
at the time, purchased Nortel common stock or call options on Nortel common
stock or wrote (sold) Nortel put options on Nortel common stock during the
Class Period. For purposes of the definition of Quebec Class, an entity means a
legal person established for a private interest, a partnership or an association
if at all times during the 12-month period preceding February 18, 2005, not more
than 50 persons bound to it by contract of employment were under its direction
or control and if it is dealing at arm’s length with the representative of the
Quebec Class.
4. THIS COURT ORDERS that Clifford W. Skarstedt be and is hereby appointed as
the representative for the Quebec Class.
5. THIS COURT ORDERS that the bringing of the Quebec Action as a class action is
authorized for the purpose of settlement only, on the basis of the following
common issue:
Did Nortel make false or misleading statements or omissions concerning its
financial performance or its revenue and earnings during the Class Period?
6. THIS COURT ORDERS that the Settlement Approval Motion and the motion by
Quebec Class Counsel for approval of Quebec Class Counsel Fees shall be heard by
this Court on a date to be set by this Court, approximately 90 days from the
date set herein for the mailing of the Notice, at the Montreal Court House,
located at 1, Notre-Dame Street East, Montreal, Quebec.

7. THIS COURT ORDERS that each potential member of the Quebec Class who elects
to opt out of the Quebec Class must do so by writing a letter, signed by such
person, clearly requesting exclusion and clearly indicating the name, address
and telephone number of the person seeking to opt out and the date(s), price(s),
and number(s) of shares of all purchases of Nortel common stock or call options
on Nortel common stock and of all put options of Nortel common stock written
(sold) during the Class Period, and sending it by first class mail post

6



--------------------------------------------------------------------------------



 



marked no later than 60 days from the date set herein for the mailing of the
Notice, to the address indicated in the Notice.
     8. THIS COURT ORDERS that any potential member of the Quebec Class who does
not opt out in accordance with paragraph 7 of this Order shall be bound by any
future Orders in the Quebec Action, and shall be bound by the terms of the
Settlement if approved by each of the Courts in each of the Nortel II Actions.
     9. THIS COURT ORDERS that any potential member of the Quebec Class who opts
out of the Quebec Class in accordance with paragraph 7 of this Order may no
longer participate in the Settlement or any continuation of the Nortel II
Actions, shall not be entitled to file a Proof of Claim as provided in paragraph
20 of this Order, shall not be entitled to receive any payment out of the
Settlement and shall not be entitled to object to the approval of the Settlement
as provided in paragraph 22 of this Order.
     10. THIS COURT ORDERS that The Garden City Group, Inc. is hereby appointed
and approved as the Claims Administrator, and shall be subject to the
jurisdiction of this Court for all matters relating to the Quebec Action,
including the administration, interpretation, effectuation or enforcement of the
Settlement Agreement and this Order.
     11. THIS COURT ORDERS that the Escrow Agent acting in its capacity as
escrow agent, shall be subject to the jurisdiction of this Court in respect of
the Gross Cash Settlement Fund.
     12. THIS COURT ORDERS that the form and content of the Notice,
substantially in the form attached hereto as Schedule “B”, is hereby approved.
     13. THIS COURT ORDERS that the form and content of the Proof of Claim form,
substantially in the form attached hereto as Schedule “C”, is hereby approved.

7



--------------------------------------------------------------------------------



 



14. THIS COURT ORDERS that the plan of dissemination of the Notice substantially
in the manner described in the Notice Plan attached to this Order as Schedule
“D”, is hereby approved.
15. THIS COURT ORDERS that upon approval of the Notice and the Proof of Claim
and the appointment of The Garden City Group, Inc. as the Claims Administrator
by the Courts, the Claims Administrator shall cause the Notice and the Proof of
Claim, substantially in the forms attached as Schedules “B” and “C” to this
Order, to be mailed, by first class mail, postage prepaid, no later than 14 days
after entry of the last order by any order of the Courts in the Nortel I Actions
and the Nortel II Actions (as defined in the Stipulation) approving the Notice
applicable to that proceeding, to all of the Quebec Class Members who can be
identified with reasonable effort, in accordance with the Notice Plan.
16. THIS COURT ORDERS that additional copies of the Notice shall be made
available to any record holder requesting such for the purpose of distribution
to beneficial owners, and such record holders shall be reimbursed from the Gross
Settlement Fund (as defined in the Stipulation), upon receipt by the Claims
Administrator of proper documentation, for the reasonable expense of sending the
Notice and Proof of Claim to beneficial owners.
17. THIS COURT ORDERS that Quebec Class Counsel shall, at or before the hearing
of the Settlement Approval Motion, file with the Court proof of mailing of the
Notice and Proof of Claim.
18. THIS COURT ORDERS that the form of Publication Notice in substantially the
form and content attached hereto as Schedule “E” is hereby approved, and directs
that Claims Administrator shall cause the Publication Notice to be published in
accordance with the Notice Plan, which publication shall begin within ten
(10) days of the mailing of the Notice, and Quebec

8



--------------------------------------------------------------------------------



 



Class Counsel shall, at or before the hearing of the Settlement Approval Motion,
file with this Court proof of the publication of the Publication Notice.

19. THIS COURT ORDERS that in order to be entitled to participate in the Net
Settlement Fund (as defined in the Stipulation), each Quebec Class Member shall
take the following actions and be subject to the following conditions:

  (a)   A properly executed Proof of Claim, substantially in the form attached
hereto as Schedule “C”, must be submitted to the Claims Administrator, at the
Post Office Box indicated in the Notice, postmarked not later than 120 days
after the date set herein for the mailing of the Notice. Such deadline may be
further extended by order of this Court.     (b)   Each Proof of Claim shall be
deemed to have been submitted when postmarked (if properly addressed and mailed
by first class mail, postage prepaid) provided such Proof of Claim is actually
received prior to the motion for an order of this Court approving distribution
of the Net Settlement Fund (as defined in the Stipulation).     (c)   Any Proof
of Claim submitted in any other manner shall be deemed to have been submitted
when it was actually received at the address designated in the Notice.

20. THIS COURT ORDERS that the Proof of Claim submitted by each Quebec
Class Member must satisfy the following conditions:

  (a)   it must be properly completed, signed and submitted in a timely manner
in accordance with the provisions of the preceding paragraph;     (b)   it must
be accompanied by adequate supporting documentation for the transactions
reported therein, in the form of broker confirmation slips, broker account
statements, an authorized statement from the broker containing the transactional
information found in a broker confirmation slip, or such other documentation as
is deemed adequate by the Claims Administrator;     (c)   if the person
executing the Proof of Claim is acting in a representative capacity, a
certification of his current authority to act on behalf of the Quebec Class
Member must be included in the Proof of Claim; and     (d)   the Proof of Claim
must be complete and contain no material deletions or modifications of any of
the printed matter contained therein and must be signed under penalty of
perjury.

9



--------------------------------------------------------------------------------



 



21. THIS COURT ORDERS that, as part of the Proof of Claim, each Quebec
Class Member shall submit to the jurisdiction of this Court with respect to the
claim submitted, and shall (subject to the approval of the Settlement by the
Courts) release all Settled Claims against the Released Parties.
22. THIS COURT ORDERS that Quebec Class Members who wish to file with the Court
an objection or comment to the Settlement or to the approval of Quebec
Class Counsel Fees shall deliver a written submission to the Claims
Administrator at the address indicated in the Notice, no later than 60 days
after the date set herein for the mailing of the Notice, and the Claims
Administrator shall file all such submissions with the Court prior to the
hearing of the Settlement Approval Motion.
23. THIS COURT ORDERS that if (a) the Settlement is terminated by Nortel
pursuant to the Supplemental Agreement and paragraph 26 in the Stipulation;
(b) any specified condition to the Settlement set forth in the Stipulation is
not satisfied and any of the Representative Plaintiffs or Nortel elect(s) to
terminate the Settlement as provided in paragraph 25 in the Stipulation; or
(c) the Settlement is termination pursuant to paragraph 27 of the Stipulation,
then: (i) this Order, including the authorization of the bringing of the Quebec
Action as a class action for the purpose of settlement, shall be set aside and
be of no further force or effect, and without prejudice to any party; (ii) each
party to the Quebec Action shall be restored to his, her or its respective
position in the litigation as it existed immediately prior to the execution of
the Settlement Agreement; and (iii) this Action authorizing the bringing of the
class action shall be annulled pursuant to the Code of Civil Procedure, without
prejudice to the Petitioner’s ability to reapply for certification.
24. THIS COURT ACKNOWLEDGES having been notified that a determination of
fairness of the Settlement at the Settlement Approval Hearing will be relied
upon by Nortel for

10



--------------------------------------------------------------------------------



 



an exemption, pursuant to Section 3(a)(10) of the United States Securities Act
of 1933, as amended, 15 U.S.C. § 77c(a)(1), to enable the Gross Settlement
Shares to be distributed to Class Members, and to counsel for the Representative
Plaintiffs as may be awarded by the respective Courts for counsel fees, without
registration and compliance with the prospectus delivery requirements of U.S.
securities laws.

             
27 Juin 2006
      /s/ Michèle Monast          
Date
      J.S.C.    

11